Citation Nr: 0508530	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of sacroiliac injury with traumatic 
arthritis of the sacroiliac joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to May 1995, 
including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which determined that, with no 
new and material evidence having been received, the veteran's 
previously denied claim of entitlement to service connection 
for a back condition would not be reopened.  The veteran has 
perfected a timely appeal.

By rating decision issued in April 2001, the RO essentially 
reopened the veteran's previously denied claim of entitlement 
to service connection for a back condition, granting 
entitlement to service connection for a sacroiliac injury 
with traumatic arthritis of the sacroiliac joints and 
evaluating it as 10 percent disabling effective April 26, 
2000 (the date of the veteran's claim), and also denying 
entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  

The veteran disagreed with the 10 percent evaluation assigned 
to his service-connected sacroiliac injury with traumatic 
arthritis of the sacroiliac joints in a statement received at 
the RO in May 2001.  The RO then addressed the issue of 
entitlement to an initial rating in excess of 10 percent for 
a service-connected sacroiliac injury with traumatic 
arthritis of the sacroiliac joints in a February 25, 2002, 
supplemental statement of the case.  The veteran's 
representative submitted a statement received at the RO on 
May 6, 2002, which made no mention of the sacroiliac issue.  
However, the RO certified this issue as being before the 
Board, and apparently took the May 2002 statement as a 
substantive appeal.  Although the RO did not issue a 
statement of the case in response to the notice of 
disagreement, it was not required to do so, because the 
notice of disagreement was received prior to February 22, 
2002.  67 Fed. Reg. 3099 (Jan. 22, 2002); cf. 38 C.F.R. 
§ 19.31 (2004).

The Board reopened the veteran's previously denied claim of 
entitlement to service connection for degenerative disc 
disease and undertook additional development of the reopened 
claim.  After regulations authorizing such development were 
invalidated, the Board issued a July 2003, remand of the 
service connection claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  This claim now has been returned to the Board.  

The issues of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine, and to a 
higher initial evaluation for residuals of the sacroiliac 
injury are REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent medical evidence linking the 
veteran's degenerative disc disease of the lumbosacral spine 
to service, or to any incident of service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

Nevertheless, the veteran and his representative have been 
fully advised of the evidence needed to substantiate 
entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
of the evidence he needed to provide and the evidence VA 
would obtain, as well as the need for him to submit any 
evidence in his possession.  Such notice was issued to the 
veteran in letters dated in October 2001 and December 2003, 
the July 2000 and April 2001 rating decisions, the statement 
of the case, and supplemental statements of the case.

These documents also provided the veteran and his service 
representative with notice of the law and governing 
regulations, including the VCAA, as well as the requirement 
to submit medical evidence that established entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  Following the Board's 
remand of this claim in July 2003, the Appeals Management 
Center (AMC) provided additional VCAA notice to the veteran 
and his service representative in a letter dated in December 
2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA and 
private medical records.  There are no reported records that 
are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
etiology of his degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  As will be shown 
below, the medical evidence of record clearly demonstrates 
that the veteran's currently diagnosed degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine are not related to service.  Thus, the Board concludes 
that no further examinations are required in this case.  
38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

The veteran's service medical records indicate that he denied 
any history of recurrent back pain at his enlistment physical 
examination in March 1987.  Clinical evaluation revealed that 
his spine was normal, and he was found qualified for 
enlistment.

On outpatient treatment in April 1992, the veteran complained 
of lower back pain.  Objective examination revealed normal 
curvature of the spine.  The veteran had a full range of 
motion on flexion and rotation of the spine.  There was a 
back spasm and a complaint of pain in the right L5-S1 area.  
The veteran's gait was normal.  The assessment was lower back 
pain.

The veteran complained of lower back pain on outpatient 
treatment in March 1994.  Objective examination was unchanged 
from April 1992.  The assessment was musculoskeletal pain.

On outpatient treatment on August 17, 1994, the veteran 
complained of continued lower back pain due to muscle spasm.  
Objective examination revealed tenderness to palpation over 
the right sacroiliac joint.  There were no back spasms.  The 
assessment included sacroiliac joint inflammation.

The veteran complained of right-sided lower back pain on 
outpatient treatment in July 1994.  Examination revealed no 
swelling, normal curvature of the back, and no muscle spasm.  
Range of motion testing revealed tenderness at 90 degrees of 
flexion.  The assessment was hemorrhoids.

On outpatient treatment later in July 1994, the veteran 
complained of lower back pain due to lifting.  Objective 
examination revealed a decreased range of motion in the back 
due to complained of pain.  The veteran's lumbosacral spine 
was normal.  There was some tenderness to palpation and 
spasms.  The assessment was musculoskeletal lower back pain 
with spasms.  This assessment was unchanged on outpatient 
treatment in August 1994.

On orthopedic consultation in August 1994, the veteran 
complained of recurrent lower back pain with spasms.  The in-
service examiner noted that the veteran's symptoms occurred 
around the right sacroiliac area and were minimal at this 
examination.  Examination revealed that the anterior superior 
iliac spine was level.  The veteran's lumbosacral spine 
screen was negative.  There was mild tenderness in the right 
sacroiliac joint.  The hamstrings were normal.  The 
assessment was resolving sacroiliac joint sprain.

The veteran complained of increased back pain on outpatient 
treatment in November 1994.  Examination revealed an altered 
gait, tenderness to palpation over the sacral wing on the 
right, back spasms at L4-5.  The veteran experienced 
increased pain and decreased range of motion on movement.  
The assessment included paravertebral muscle spasms.

The veteran complained of "on and off" lower back pain 
later in November 1994.  He stated that he experienced back 
pain on taking deep breaths.  Objective examination revealed 
normal curvature of the spine, no spasms, no decreased range 
of motion, and increased pain on motion.  X-rays were within 
normal limits.  The assessment was lower back pain.

In January 1995, the veteran again complained of "on and 
off" lower back pain.  Examination revealed normal curvature 
of the spine and visible and palpable tightness of the lower 
back muscles.  There was decreased range of motion when 
bending forward.  The range of motion was normal.  

On outpatient treatment in February 1995, the veteran 
complained of continual lower back pain.  Examination 
revealed no scoliosis of the spine.  The veteran's back had 
70 degrees of flexion, 70 degrees of extension, 90 degrees of 
side bending bilaterally, and 10 degrees of rotation.  There 
was tenderness to palpation over the anterior superior 
sacroiliac joint.  The assessment was chronic lower back 
pain.

The veteran complained that his chronic lower back pain 
radiated to his bilateral lower extremities when sitting on 
outpatient physical therapy in February 1995.  Examination 
revealed a normal active range of motion.  There were mild 
limitations on flexion and extension.  There also was 
tenderness to palpation to the right sacroiliac joint region.  
There were no back spasms.  X-rays were negative.  The 
assessment was right sacroiliac irritation.

The veteran's DD-214 shows that he was awarded the 
parachutist badge and served in the Southwest Asia theater of 
operations from August 1990 to October 1991.

A review of the veteran's post-service private outpatient 
treatment records, received in April 2000, shows that, in 
September 1997, the veteran complained of aching in his lower 
back.  He reported surgery for a herniated disc in August 
1996.  Physical examination revealed a healed mid-line 
lumbosacral spine surgical scar.  There was tenderness to 
palpation in the left lumbosacral spine area and back spasms.  

In October 1997, the veteran complained that his lower back 
was still painful on bending over and walking.  Physical 
examination revealed minimal left lumbosacral spine 
tenderness to palpation and back spasms.  On subsequent 
outpatient treatment later that same month, physical 
examination revealed tenderness in the left lumbar area.  

On private outpatient treatment in November 1997, the veteran 
complained of lower back pain with pain and numbness 
radiating to his left leg.  Physical examination revealed 
tenderness in the lumbar area.  X-rays of the lumbosacral 
spine were negative.  

The veteran complained that his lower back pain still 
radiated to his lower left leg on outpatient treatment in 
December 1997.  Physical examination revealed tenderness to 
palpation in the left trapezius muscle and back spasms.  
There was 75 degrees of rotation and lateral bend in the left 
lumbosacral spine, when the veteran complained of pain.  
There also was full flexion and extension, although the 
veteran complained of pain on extension.  The diagnosis was 
cervical spine, status-post radiculitis.

In March 1998, the veteran complained of lower back pain that 
required bed rest.  Physical examination revealed tenderness 
in the left para-lumbar area.

The veteran complained that his lower back pain radiated down 
his lower left side on private outpatient treatment in April 
1998.  Physical examination revealed left lumbosacral 
spine/sacroiliac joint tenderness and a healed mid-line 
lumbosacral spine scar.  These results were unchanged on 
subsequent private outpatient treatment in June and September 
1998.

On VA spine examination in November 2000, the veteran 
complained of aching and stiffness in his low back.  The VA 
examiner stated that he had reviewed the veteran's claims 
file.  The veteran reported that he had injured his back as a 
result of a hard landing after a parachute jump during 
service.  He also reported that, after his discharge from 
service, his car had been rear-ended in a motor vehicle 
accident in April 1996 and he had developed low back pain as 
a result of this accident.  The veteran stated that, 6 to 12 
months after this accident, he had undergone back surgery.  

Physical examination revealed that he was somewhat tender 
over the left sacroiliac joint.  The veteran had flexion of 
the low back from 0 to 80 degrees, extension from 0 to 25 
degrees, and lateral flexion from 0 to 25 degrees in both 
directions.  X-rays of the lumbar spine showed a moderate 
degree of degenerative joint disease at the L5-S1 level with 
minimal degenerative joint disease at the L4-5 level.  X-rays 
also showed degenerative changes at both sacroiliac joints.  

A magnetic resonance imaging (MRI) scan of the veteran's back 
showed focal disk protrusion at the left lateral L5-S1 discs 
that potentially affected both the exiting and descending 
nerve roots and a mild annular bulge at L3-4.  The VA 
examiner commented that the veteran had low back pain while 
in service, although the veteran's disk rupture may well have 
occurred during the post-service motor vehicle accident.  The 
diagnosis was low back and left lower extremity pain with 
some clinical evidence to suspect a left sacroiliac 
radiculopathy.

In a November 2004 opinion, the VA examiner who saw the 
veteran in December 2000, stated that he had reviewed the 
veteran's claims file.  He noted that the veteran's 
lumbosacral spine X-rays from January 2001 had revealed 
degenerative joint disease in the lumbosacral spine and in 
the sacroiliac joints.  He also noted the results of the 
veteran's January 2001 lumbosacral spine MRI scan, showing 
disc disease.  

The VA examiner commented that it was at least as likely as 
not that the veteran's current bilateral sacroiliac 
degenerative joint disease was related to the low back 
disability shown in service.  

However, this examiner also concluded that it was less likely 
than not that the veteran's L5-S1 degenerative disc disease 
and resulting disk herniation and surgery were related to the 
low back disability shown in service.  The rationale was that 
the veteran had experienced an acute back injury after 
service that was followed by surgery and, without medical 
records relating to the interval between the veteran's post-
service injury and his post-service surgery, the VA examiner 
could not relate this condition to service.  

The diagnoses were left S1 radiculopathy secondary to focal 
disk protrusion at L5-S1 and bilateral sacroiliac arthritis.

Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2004).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As just discussed, the veteran's service medical records show 
frequent treatment for complaints of lower back pain.  The 
earliest post-service treatment that the veteran received for 
complaints of lower back pain occurred in September 1997, 
more than 1 year after his separation from service.

The veteran's remaining post-service medical records show 
continuing treatment for complaints of lower back pain, to 
specifically include the service-connected sacroiliac injury 
with traumatic arthritis of the sacroiliac joints and also 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  

However, there is no competent medical evidence that the 
veteran's currently diagnosed degenerative disc disease of 
the lumbosacral spine is related to service.  None of the 
veteran's post-service private examiners who treated this 
condition related it to service.  

More importantly, the veteran reported in December 2000 that 
he had been involved in a motor vehicle accident following 
service in April 1996 which had resulted in back pain and had 
led to back surgery 6 to 12 months after the accident.  The 
VA examiner specifically determined in November 2004 that it 
was less likely than not that the veteran's degenerative disc 
disease of the lumbosacral spine were related to service, 
given the veteran's reported post-service back injury and 
absent any medical records relating to the interval between 
the veteran's post-service back injury and his post-service 
back surgery.

There is no other competent opinion linking the veteran's 
currently diagnosed degenerative disc disease of the 
lumbosacral spine to service.  As a lay person, the veteran 
is not competent to express an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, his assertion of such a relationship is of no probative 
weight.  Id.

The competent medical evidence is to the effect that the 
veteran's degenerative disc disease of the lumbosacral spine 
is not related to service.

Without competent evidence that the veteran's degenerative 
disc disease of the lumbar spine is related to service, the 
preponderance of the evidence is against the claim.  The 
Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.


REMAND

In its earlier remand the Board sought an opinion from the VA 
examiner as to whether degenerative joint disease of the 
lumbosacral spine was related to the low back complaints in 
service.  The November 2004, statement from the VA examiner 
opined as to the etiology of the lumbosacral disc disease and 
the already service connected degenerative joint disease of 
the sacroiliac joints, but did not contain an opinion 
regarding degenerative joint disease of the lumbosacral joint 
disease.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

The last evaluation to evaluate the sacroiliac disorder took 
place over four years ago.  The examination report does not 
contain findings needed to evaluate functional impairment 
attributable to the sacroiliac joint disorder.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Since the last examination, 
the criteria for evaluating such injuries were amended.  The 
veteran has not been apprised of these changes, and has not 
received a contemporaneous examination.

Accordingly, this case is remanded for the following actions:

1.  Afford the veteran an orthopedic 
examination to determine whether the 
current degenerative joint disease of the 
lumbosacral spine is related to service, 
and to evaluate the current severity of 
the sacroiliac arthritis.

The examiner should report the ranges of 
forward flexion, extension, lateral 
bending and lateral rotation of the 
lumbosacral spine in degrees.

The examiner should determine whether the 
sacroiliac arthritis is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
degenerative arthritis of the lumbosacral 
spine is related to the low back disorder 
shown in service.  The examiner should 
provide a rationale for this opinion.

2.  Then re-adjudicate the claims on 
appeal.  If the claims are not fully 
granted, issue a supplemental statement 
of the case.  If the sacroiliac claim is 
not granted, the supplemental statement 
of the case should include the new 
regulations for evaluating back 
disabilities.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


